Title: Wednesday 9th of August 1780
From: Adams, John Quincy
To: 


       This morning Mr. Dumas came and went with Pappa to the French Ambassadors lodgings. After they came back at about eleven o clock we dined and at half after twelve we set away from the Hague for Leyden. We pass’d down some very beautiful Meadows. We saw a great Number of very pretty country seats and at half after 3 o clock we arrived at Leyden. We took lodgings a la Cour D’Hollande. We went to see Mr. Fine a Gentleman whom Mr. Dumas knows. We supped there. Before supper Mr. Dumas went with us to see several curiosities which being in that same book I will take it down as also a description of this city.
       
        
         
          Leyden is no more than three Hours, or about nine fifteen Miles, from the Hague, and as many from Delft. To each of those Cities eight Boats set out every Day at certain Hours as also to Haerlem, and from thence to Amsterdam, from whence Leyden is only six Hours distant; but crossing the Lake of Haerlem with a fair wind, it is only Three.
          Next to the four Capital’s which I call Rome, London, Paris, and Amsterdam, Leyden is one of the largest and most beautiful Cities in Europe. It is fortified, as are all the other Towns in the seven Provinces with a strong Rampart of Earth and a very broad Fossé or Canal, so that it is capable of sustaining a seige. The Citizens are able to lay the whole country about them under water, as was done by advice of the Prince of Orange during the famous Seige which they sustained against the Spanish Army in 1574. They had recourse to the desperate Remedy of cutting the Banks of the Maes Maas or Meuse and Issel Ijssel, by which all the neighbouring country was turn’d into a kind of Sea, and 1500 Spaniards were drowned before they could retire. The beseiged were reduced to extraiordinary Straits, and forced to make Paper Money, which was afterwards changed into two Peices, of Silver of different Value. They had these Legends upon them, Haec libertatis ergo, and Pugno pro patria; which is as much as to say alluding to the Occasion, These Miseries we suffer for the sake of our Liberty, and in defending our Country. And on the Reverse are these Initials. N. O. U. L. S. G. I. P. A. C. that is Nummus obsessae urbis Lugdunensis sub gubernatione illustrissimi Principis Auriaci cusus. In English The Money of the beseiged city of Leyden, coined during the Government of the most illustrious Prince of Orange. Whilst great Numbers were dying of Famine a body of the Citizens went to Adrian Vander Werf one of their Magistrates and told him they must either surrender or die of Hunger. Upon which that Magnanimous person said to them, Freinds here I am, kill me if you please and divide me amongst you: for it is the same thing to me, whether I die by your hands or those of our Enemies. A year after this terrible seige, the University was founded by the States, to reward the Inhabitants for their courage and sufferings.
          
          It is call’d Lugdunum Batavorium, to distinguish it from Lyons in France. Hengest Castle or the Berg, said to be built by Hengest the Saxon as a Trophy for his conquest of England is situated in the middle of the city, in an Angle formed by the Channels of the Old and new Rhine, and is planted with Trees. From the Top of it is an Extensive Prospect of the adjacent Country and Villages, the Lake of Haerlem, and the downs, or Sand hills. Some Antiquarians contend, that it was built by the Romans as a garrison for one of their Legions. There is a Well here, out of which, it is said, the Inhabitants took a Fish alive, when the Place was almost famished during the seige that was shewn to the Enemy over the Wall, in order to discourage the beseigers, by making their condition seem better than it was. This Well is now dried up. It is supposed to have been a subterraneous Passage to Catwick on the Sea, which is about four Miles off.
          The pleasantest Street in Leyden is the Rapenburg. It has a fine Canal, over which are several handsome bridges of Stone with Iron Rails. Each Side of it is adorned with a Row of Lofty Trees, and the streets (as well as those of all the other Cities of Holland) have a Small Declivity towards the Canal; so that they can never be dirty even after the greatest Rains. The street that leads from the Hague’s gate to that of Utrecht, is very long, broad, and, airy, and is the most frequented. The third principal Street is that of Haerlem. It has a Canal call’d the Old Rhine upon which are many fine Bridges, that serve for Market places to the City.
          Leyden has given Birth to many eminent Persons; but to none so famous as the Taylor, John of Leyden, King of the Munster Anabaptists. The Disorders occasioned by that crack-brain’d fellow, unluckily happen’d during the Change of Religion, to the no small Prejudice of the Reformation of Germany and the Netherlands. Having seiz’d Munster the Capital of Westphalia, John forc’d the People to treat him as king and wore a Crown of Gold. When he went abroad, this great Monarch had always 2 Harbingers before him, of whom one carried a Sword and the other a Bible. All who did not fall down, and worship him, were immediately sentenced to die, and executed. He caused one of his Concubines to be put to Death for despising his pretended Inspirations. The Bishop of Munster besieged the Place, and John made the poor People suffer as much as Saguntum or Jerusalem suffer’d from Hannibal and Vespasian, assuring them all the while of a miraculous deliverance. The Town was taken at last, and the mock King with his two principal Associates, were sent in derision about the Country. He was afterwards put to Death by having his Flesh torn off with red hot pinchers. The Table on which this Taylor used to sit at work, is still kept; but in my opinion, the Citizens might as well throw it into the Fossé, as neither the shop board nor he can be supposed to do them any Honour. The People of Leyden have a much nobler Curiosity to shew; It is the fine Painting done by Luke of Leyden representing the day of Judgement. The Emperor Rodolph Rudolf set so high a Value upon it, that he offer’d as many Peices of Gold for it, as would cover it. The Hospitals here are numerous, and well taken care of. The Hall for examining and sealing of Cloth, of which 100,000 Peices are said to be made here every Year, is a fine building. The Mall lies without the Hague’s Gate along the Canal but is far inferior in beauty to that of Utrecht.
          The other remarkable things here are, the University the Library, and the Anatomy hall or theatre, where amongst a thousand other Curiosities mentiond by Writers of Travels, there are some Heathen Reliques or Idols, and two Egyptian Mummies, of which one is that of a King of Egypt, beleived to be 1800 years old. The Wonderful art of Embalming and preserving human Bodies for so many Centuries, is absolutely lost; nor can we have any Insight into it from the nicest Enquiries into these dry Remains. The Physick Garden is another Curiosity. The Inscription on old Clusius’s Tomb like most others upon Monuments, flatters him a little. The Poet in extolling this Professor of Botany, who died in 1619 1609 says wittily enough
          
           Non potuit plures hic quaerere Clusius herbas
           Ergo novas campis quaerit Elysius.
           Since no more Herbs the Earth to Clusius yeilds
           New ones he seeks in the Elysian Feilds.
          
         
        
       
       This is not all but it is all that is worth copying. At about ten o clock we got home to our lodgings.
      